Citation Nr: 0925799	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-10 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cerebrovascular accident (CVA).  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
brain/head injury.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
seizure disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.  

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.  

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
depressive disorder.  

8.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
hiatal hernia.  

9.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
myopia/refractive error.  

10.  Entitlement to service connection for CVA.  

11.  Entitlement to service connection for a brain/head 
injury.  

12.  Entitlement to service connection for a seizure 
disorder.  

13.  Entitlement to service connection for heart disease, to 
include hypertension.  

14.  Entitlement to service connection for a left shoulder 
disorder.  

15.  Entitlement to service connection for a bilateral 
hearing loss disability.  

16.  Entitlement to service connection for depression.  

17.  Entitlement to service connection for a hiatal hernia.  

18.  Entitlement to service connection for an eye disorder, 
to include decreased visual acuity.  

19.  Entitlement to service connection for generalized 
arthritis.  

20.  Entitlement to service connection for a skin disorder, 
to include lesions.  

21.  Entitlement to service connection for convulsive 
syncope.

22.  Entitlement to service connection for a stomach injury.  

23.  Entitlement to service connection for chronic pain.  

24.  Entitlement to service connection for headaches.  

25.  Entitlement to an increased evaluation for lumbar spine 
intervertebral disc syndrome with arthritis of the thoracic 
spine, currently rated as 60 percent disabling.  

26.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1980 to May 
1988.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, VA Regional Office (RO).  

In March 2007, the agency of original jurisdiction (AOJ) 
increased the evaluation for intervertebral disc disease of 
the lumbar spine with arthritis of the thoracic spine to 60 
percent.  The Board notes that since the increase to 60 
percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that in a July 2008 rating decision, service 
connection was granted for right shoulder bursitis with 
severe degenerative joint disease, a gastrointestinal 
disorder, to include gastric ulcer, esophageal stricture, and 
Barrett's esophagus 

secondary to reflux, right knee arthritis, left knee strain, 
degenerative joint disease of the left ankle and degenerative 
joint disease of the right ankle.  This represents a full 
grant of the benefits sought in regard to those issues.  

The issues of entitlement to service connection for a CVA, a 
brain/head injury, a seizure disorder, heart disease, to 
include hypertension , a left shoulder disorder, bilateral 
hearing loss, a depressive disorder, an eye disorder, to 
include decreased visual acuity, a hiatal hernia, generalized 
arthritis, a skin disorder, convulsive syncope, a stomach 
injury, chronic pain and headaches, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The issue in regard to entitlement to special monthly 
compensation based on the need for aid and attendance of 
another person is deferred pending additional development.  


FINDINGS OF FACT

1.  In March 2004, the AOJ denied reopening the claims of 
entitlement to service connection for a CVA, a brain/head 
injury, a seizure disorder, heart disease and a left shoulder 
disorder.  The appellant did not file a notice of 
disagreement and that decision is final.

2.  Evidence received since the March 2004 rating decision is 
relevant and probative and relates to an unestablished fact 
necessary to substantiate the claims for service connection 
for a CVA, a brain/head injury, a seizure disorder, heart 
disease and a left shoulder disorder.  

3.  In December 2003, the AOJ denied reopening a claim of 
entitlement to service connection for myopia/refractive 
error, a hiatal hernia, and hearing loss, and denied service 
connection for a depressive disorder.  The appellant did not 
file a notice of disagreement and that decision is final.




4.  Evidence received since the December 2003 rating decision 
in regard to a depressive disorder, an eye disorder, to 
include decreased visual acuity, hearing loss and a hiatal 
hernia is relevant and probative and relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for a depressive disorder and an eye 
disorder, to include decreased visual acuity, hearing loss 
and a hiatal hernia.  

5.  Intervertebral disc disease of the lumbar spine with 
arthritis of the thoracic spine does not result in 
unfavorable ankylosis of the entire spine.  


CONCLUSIONS OF LAW

1.  The December 2003 rating decision, which denied reopening 
the claims of entitlement to service connection for a 
myopia/refractive error hearing loss and a hiatal hernia, and 
denied entitlement to service connection for a depressive 
disorder is final.  Evidence submitted since that decision is 
new and material and the claims are reopened.  38 U.S.C.A. §§ 
5108, 7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.156(a), 20.1103 (2008).

2.  The March 2004 rating decision, which denied entitlement 
to service connection for a CVA, a brain/head injury, a 
seizure disorder, heart disease, and a left shoulder disorder 
is final.  Evidence submitted since that decision is new and 
material and the claims are reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 
20.1103 (2008).

3.  The criteria for a rating in excess of 60 percent for 
intervertebral disc disease of the lumbar spine with 
arthritis of the thoracic spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.71a, 
Diagnostic Codes 5237, 5243.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The October 
2005, September 2006 and March 2007 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008), for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the Board finds that any deficiency in the VCAA 
notice was harmless error.  In this regard, the claimant was 
provided pertinent information in an April 2006 letter, a 
March 2007 rating decision and in the March 2007 statement of 
the case.  Cumulatively, the appellant was informed of the 
necessity of providing on his/her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  In the July 
2006 letter, the AOJ cited to the impact on employment and 
described the types of evidence which would support the 
claim.  The claimant was also told that disability ratings 
range from zero to 100 percent based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment.  Therefore, the Board finds that the 
claimant has not been prejudiced by insufficient notice in 
this case.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected intervertebral disc disease 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The October 2005 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds even if there was 
VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The November 2006 and March 2007 letters discussed the 
appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Generally, a claim which has been denied in an unappealed or 
final RO decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Initially, the Board notes that as provided for by the VCAA, 
VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is reopening the claims of entitlement 
to service connection for a CVA, a brain/head injury, a 
seizure disorder, heart disease, a left shoulder disorder, 
defective hearing and a depressive disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

Initially, the Board notes that service connection for 
defective vision and hearing loss was denied in an April 1990 
Board decision.  Next, in a December 2003 rating decision, 
the AOJ denied reopening the claims for service connection 
for hearing loss, myopia/refractive error, and a hiatal 
hernia, and denied service connection for a depressive 
disorder.  The Board notes that service connection for eye 
pathology was also denied.  In a March 2004 rating decision, 
service connection for a left shoulder disorder was denied, 
and the AOJ denied reopening the claims of entitlement to 
service connection for a CVA, a brain/head injury, a seizure 
disorder, and heart disease.  At the time of the prior 
decisions, the record included the service treatment records, 
statements from the appellant, and post service medical 
records.  The rating decisions reflect that the evidence was 
reviewed and the AOJ determined that service connection for a 
left shoulder disorder and a depressive disorder was not 
warranted, and that new and material evidence had not been 
submitted in regard to the claims of entitlement to service 
connection for a CVA, a brain/head injury, a seizure disorder 
heart disease, hearing loss, myopia/refractive error (to 
include eye pathology), and a hiatal hernia.  38 U.S.C.A. § 
7105.  The appellant did not file a notice of disagreement 
and the March 2004 and December 2003 rating decisions are 
final.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, however, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

Since the determinations, the appellant has applied to reopen 
his claims of entitlement to service connection for a CVA, a 
brain/head injury, a seizure disorder heart disease, a left 
shoulder disorder, hearing loss, an eye disorder, to include 
decreased visual acuity, a hiatal hernia and a depressive 
disorder.  The evidence submitted since the prior final 
denials is new and material.  The December 2003 rating 
decision notes no depressive disorder, no eye disease or 
pathology, normal hearing, and no relationship between a 
hiatal hernia and service.  The March 2004 rating decision 
notes "no diagnosis" in regard to the left shoulder, heart 
disease, CVA, brain/head injury or seizure disorder.  

The evidence added to the record includes a private record, 
received in November 2005, noting a history of CVA with 
right-sided problems, and VA records dated in July 2008 
noting CVAs, coronary artery disease and hypertension, a 
history of seizure disorders, sensorineural hearing loss, 
with magnetic resonance imaging (MRI) in May 2007 showing 
left shoulder degenerative spurring at the acromioclavicular 
joint and an October 2008 VA record noting that seizure 
medications were being restarted.  A July 2008 VA record 
notes blurring of vision and a right eyelid droop was noted 
in December 2006.  In addition, a July 2008 rating decision 
shows that service connection was established for gastric 
ulcer, esophageal structure, and Barrett's Esophagus 
secondary to reflux.  The evidence is relevant and probative 
and cures one of the evidentiary defects in regard to the 
issues, and thus, the evidence is new and material.  The 
evidence submitted since the prior final denials is new and 
material and the claims are reopened.

II.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.1 (2008).

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings for 
distinct periods of time, based on the facts are for 
consideration.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2008).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2008).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing is 
related considerations.  38 C.F.R. § 4.45.

Lumbosacral or cervical strain is rated under Diagnostic Code 
5237.  Intervertebral disc syndrome is rated under Diagnostic 
Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate 
ratings for distinct periods of time, based on the facts are 
for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that at the time the appellant filed the 
claim for increased rating in 2005, his back disability was 
rated under Diagnostic Codes 5299-5292.  The AOJ increased 
the rating for the Appellant's intervertebral disc disease of 
the lumbar spine with arthritis of the thoracic spine to 60 
percent under Diagnostic Code 5243.  The appellant asserts 
that a higher rating is warranted.  

A determination as to the degree of impairment due to 
intervertebral disc disease of the lumbar spine with 
arthritis of the thoracic spine requires competent evidence.  
The appellant is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to the degree of impairment.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the 60 percent rating assigned is based 
on incapacitating episodes.  If rated as disc syndrome, 60 
percent is the maximum evaluation, and the appellant has been 
assigned that evaluation.  If separately rated on the basis 
of limitation of motion and neurologic deficit in the lower 
extremities, the combined disability does not warrant an 
evaluation in excess of 60 percent.  Rather, a maximum 
evaluation for limitation of motion would warrant 40 percent 
with 20 and 20 percent evaluations for the lower extremities, 
respectively.  The combined evaluation would not result in a 
higher rating.  The October 2005 VA examination report is 
adequate in this case as it shows forward flexion to 20 
degrees establishing that the appellant's spine is not 
ankylosed.  Thus, the Board finds that an evaluation in 
excess of 60 percent is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Appellant's service-connected intervertebral disc disease of 
the lumbar spine with arthritis of the thoracic spine 
produces such an unusual or exceptional disability picture 
rendering impractical the use of the regular schedular 
standards.  The Board notes that in a December 2006 letter 
from the appellant's private doctor, the appellant's 
inability to work was attributed not only to the back, but 
also the neck, shoulders and knees.  The Board notes that the 
appellant is in receipt of a total rating based on individual 
unemployability (TDIU).  In addition, while the December 2006 
letter notes that the appellant had had spinal injections, 
the competent evidence does not establish that the appellant 
has experienced incapacitation or periods of hospitalization 
that would suggest that the rating schedule is insufficient 
for determining the appropriate disability rating in this 
case.  The October 2005 VA examination report notes one 
hospitalization for the back in 2004 and while the appellant 
complained of incapacitating episodes every day, the 60 
percent evaluation assigned contemplates lengthy periods of 
incapacitation.  The Board notes that the March 2007 rating 
decision shows that separate 20 percent evaluations have been 
assigned for neurologic impairment of the right lower 
extremity and for the left lower extremity due to the 
intervertebral disc disease.  The Board determines that 
referral for an extraschedular rating is not warranted.


ORDER

The application to reopen the claim of entitlement to service 
connection for a CVA is granted.  

The application to reopen the claim of entitlement to service 
connection for a brain/head injury is granted.  

The application to reopen the claim of entitlement to service 
connection for a seizure disorder is granted.  

The application to reopen the claim of entitlement to service 
connection for a heart disease is granted.  

The application to reopen the claim of entitlement to service 
connection for a left shoulder is granted.  

The application to reopen the claim of entitlement to service 
connection for bilateral hearing loss disability is granted.  

The application to reopen the claim of entitlement to service 
connection for a depressive disorder is granted.  

The application to reopen the claim of entitlement to service 
connection for myopia/refractive error is granted.  

The application to reopen the claim of entitlement to service 
connection for a hiatal hernia is granted.  

Entitlement to a rating in excess of 60 percent for 
intervertebral disc disease of the lumbar spine with 
arthritis of the thoracic spine is denied.  


REMAND

In addition, as noted in correspondence from the appellant, 
to include the April 2007 VA Form 9, he asserts that the 
claimed disabilities on appeal are a result of injury or 
disease incurred or aggravated during active service, to 
include parachute jumps, training exercises and/or exposure 
to chemicals, radiation, and other hazardous environments, 
and that he has had associated symptoms of the disorders 
since separation.  A July 2005 private report reflects 
diagnoses of chronic pain and headaches.  A July 2005 VA 
record notes a lesion on the face and osteoarthritis.  A 
December 2006 VA record notes that the appellant had had a 
stroke two weeks earlier.  In an April 2007 VA Form 9, the 
appellant referenced stomach injuries and bilateral hearing 
loss during service.  A July 2008 VA record notes CVAs, 
coronary artery disease, hypertension, and a history of 
seizure disorders.  In addition, a July 2008 rating decision 
shows that service connection was established for gastric 
ulcer, esophageal structure, and Barrett's Esophagus 
secondary to reflux.  In addition, the appellant asserts that 
he injured his left shoulder during service at the same time 
he injured his service-connected right shoulder during 
service, and MRI in May 2007 showed left shoulder 
degenerative spurring at the acromioclavicular joint.  

In light of the circumstances in this case, the Board finds 
that additional development is necessary in order to make a 
determination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA neurology examination(s) to 
determine the nature and etiology of any 
chronic disability associated with any 
CVA, brain/head injury, seizure disorder, 
convulsive syncope, and/or headaches.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner(s) 
provide an opinion(s), in terms of whether 
it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that any identified disability associated 
with any CVA, brain/head injury, seizure 
disorder, convulsive syncope and/or 
headaches is related to active service.  A 
complete rationale should accompany all 
opinions provided.  

2.  The AOJ should schedule the appellant 
for a VA cardiology examination(s) to 
determine the nature and etiology of any 
heart disease, to include hypertension.  
The claims file should be made available 
for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The AOJ should request that the 
examiner(s) provide an opinion(s), in 
terms of whether it is more likely than 
not (i.e., probability greater than 50 
percent), as least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent) that any heart disease, to 
include hypertension, incurred or 
aggravated beyond its natural progression 
due to in-service disease or injury.  A 
complete rationale should accompany all 
opinions provided

3.  The AOJ should schedule the appellant 
for the appropriate VA examination(s) to 
determine the nature and etiology of any 
generalized arthritis, disability 
manifested by chronic pain, left shoulder 
disorder, skin disorder, stomach injury, 
depression, and/or a hiatal hernia.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner(s) 
provide an opinion(s), in terms of whether 
it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that any generalized arthritis, disability 
manifested by chronic pain, left shoulder 
disorder, skin disorder and/or stomach 
injury is related to active service.  A 
complete rationale should accompany all 
opinions provided

4.  The AOJ should schedule the appellant 
for an audiologic evaluation.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion, in terms of whether it is more 
likely than not (i.e., probability greater 
than 50 percent), as least as likely as 
not (i.e., probability of 50 percent) or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
hearing loss disability is related to 
active service.  A complete rationale 
should accompany all opinions provided.  

5.  The AOJ should schedule the appellant 
for an ophthalmologic evaluation.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion, in terms of whether it is more 
likely than not (i.e., probability greater 
than 50 percent), as least as likely as 
not (i.e., probability of 50 percent) or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
eye disorder, to include decreased visual 
acuity, is related to active service.  A 
complete rationale should accompany all 
opinions provided.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

6.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


